internal_revenue_service department of the treasury number release date index number 6050p washington dc person to contact telephone number refer reply to cc pa apjp b01 plr-106131-01 date date legend re bank parent purchaser purchaser program date year dollar_figuredear this letter responds to the letter dated date submitted on behalf of the bank requesting the following ruling the cancellation of a cardholder’s obligation to pay the balance pursuant to the occurrence of under the program does not constitute an event subject_to information_return reporting under sec_6050p of the internal_revenue_code facts based upon the facts submitted and the representations made bank purchaser and purchaser are subsidiaries of parent chartered on date bank makes loans to holders of credit cards issued by the bank to purchase goods and services bank’s fiscal_year ends on the bank uses the accrual_method of accounting purchaser purchases certain receivables from the bank at their face value and resells them to purchaser a bankruptcy remote entity at the same price purchaser transfers the customer receivables to a_trust in exchange for a transferor certificate and sells a small percentage of that interest to the bank which receives a participation_certificate purchaser has secured a portion of its interest in the trust in both public and private transactions that are treated as sales for financial reporting purposes and cc pa apjp b01 plr-106131-01 as loans for federal_income_tax purposes the interests in the public transactions are freely transferable while the interest in the private transaction is not during year the bank began offering cardholders the program a cardholder joins the program by entering into a contractual agreement with the bank according to the terms of the program the cardholder pays a fee at a rate of dollar_figure in exchange for the fee the bank agrees to cancel all or a portion of the cardholder’s account balance where the cardholder experiences the bank adds the fee to the cardholder’s monthly account balance upon the occurrence of one of the above stated events the cardholder must file a claim within days law and analysis sec_6050p of the internal_revenue_code requires that an applicable_entity report any discharges in whole or in part of indebtedness of any person in excess of dollar_figure in addition sec_1_6050p-1 of the income_tax regulations provides that a discharge_of_indebtedness occurs if one of the following identifiable events takes place a a discharge_of_indebtedness under title of the united_states_code bankruptcy b a cancellation or extinguishment of an indebtedness that renders a debt unenforceable in a receivership foreclosure or similar proceeding in a federal or state court as described in sec_368 other than a discharge described in paragraph b i a of this section c a cancellation or extinguishment of an indebtedness upon the expiration of the statute_of_limitations for collection of an indebtedness subject_to the limitations described in paragraph b ii of this section or cc pa apjp b01 plr-106131-01 upon the expiration of a statutory period for filing a claim or commencing a deficiency judgment proceeding d a cancellation or extinguishment of an indebtedness pursuant to an election of foreclosure remedies by a creditor that statutorily extinguishes or bars the creditor’s right to pursue collection of the indebtedness e a cancellation or extinguishment of an indebtedness that renders a debt unenforceable pursuant to a probate or similar proceeding f a discharge_of_indebtedness pursuant to an agreement between an applicable_financial_entity and a debtor to discharge indebtedness at less than full consideration g a discharge_of_indebtedness pursuant to a decision by the creditor or the application of a defined policy of the creditor to discontinue collection activity and discharge debt or h the expiration of the non-payment testing_period as described in paragraph b iv of this section out of the above identifiable events two events contain language that may apply to the current situation first sec_1_6050p-1 states that an identifiable_event exists where the creditor and debtor agree to discharge the indebtedness for less than full consideration to establish consideration there must be a performance or a return promise which has been bargained for by the parties restatement second contracts sec_71 in this case the bank offers to credit the cardholder’s account at the occurrence of if the cardholder pays a monthly fee in the amount of dollar_figure the cardholder accepts the offer and pays the monthly fee the payment of the fee constitutes full consideration for the bank’s promise therefore sec_1_6050p-1 of the income_tax regulations does not apply second sec_1_6050p-1 holds that a discharge_of_indebtedness exists where a creditor discontinues collection activity pursuant to a decision by the creditor or a defined policy of the creditor according to sec_1_6050p-1 a creditor’s defined policy includes both a written policy and the creditor’s established business practice however in this case neither a decision nor a policy triggers the cancellation of indebtedness the contractual agreement triggers the cancellation the agreement requires the bank to cancel the cardholder’s account balance upon the occurrence of thus sec_1_6050p-1 of the income_tax regulations does not apply cc pa apjp b01 plr-106131-01 conclusion based solely on the information provided and the representations made we therefore conclude that the cancellation of a cardholder’s obligation to pay the account balance pursuant to the occurrence of under the program does not constitute an identifiable_event under sec_1_6050p-1 of the income_tax regulations as a result the bank is not subject_to information_return reporting under sec_6050p of the internal_revenue_code this ruling is based on the facts presented and the applicable law in effect on the date of this letter if there is a change in material fact or law local or federal before the transactions considered in this ruling take effect the ruling will have no force or effect except as specifically ruled herein no opinion is expressed as to the federal tax treatment of any issue addressed in this ruling under other provisions of the internal_revenue_code and regulations that may be applicable pursuant to the power_of_attorney on file in this office the original of this letter is being sent to you as the bank’s authorized representative this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely pamela w fuller senior technician reviewer branch office of the assistant chief_counsel administrative provisions and judicial practice enclosures copy of this letter copy for sec_6110 purposes cc
